Citation Nr: 0606540
Decision Date: 03/07/06	Archive Date: 06/16/06

DOCKET NO. 01-08 350A                       DATE MAR 07 2006


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1. Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for low back strain, currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from June 1957 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2001 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. The veteran has since relocated to Mississippi and jurisdiction of his claim was assumed by the Jackson, Mississippi RO.

FINDINGS OF FACT

1. The veteran does not have diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

2. The veteran does not have severe low back disability, and thoracolumbar spine flexion is not limited to 30 degrees or less and there is no thoracolumbar spine ankylosis.

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for hypertension have not been met. 38 U.S.CA. § 1155 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.104, Diagnostic Code 7101 (2005).

- 2 



2. The criteria for an evaluation in excess of 20 percent for low back strain have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002), 5237, 5243 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Separate diagnostic codes in 38 C.F.R. Part 4 identify the various disabilities. The RO has provided the veteran with appropriate rating criteria. Pertinent references to the criteria will be made where necessary to facilitate the concise discussion of the claims.

Hypertension

In order to warrant a 20 percent rating for hypertension, diastolic pressure must be predominantly 110 or more, or systolic pressure must be predominantly 200 or more, per 38 C.F.R. § 4.104, Diagnostic Code 7101. A review of the evidence of record reveals that these criteria are not met. On the contrary, the record shows diastolic pressures which are predominantly less than 110, and systolic pressures predominantly less than 200, during the course of the claim. This includes on VA examination in April 2004 when the systolic pressures ranged from 152 to 154 and the diastolic pressures ranged from 84 to 86. In light of the above, an increased rating is not warranted.

Low back strain

The veteran's low back strain is evaluated as 20 percent disabling.

Since the rating criteria have changed during the course of the claim, both the old and the new rating criteria are applicable. However, the new rating criteria can not be applied before their September 26, 2003 effective date. In this case, neither version is more favorable. The old criteria will be considered first.

- 3 



Pursuant to old 38 C.F.R. § 4.71a, Diagnostic Code 5295, lumbosacral strain warrants a 20 percent evaluation with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position. To warrant a 40 percent evaluation, the lumbosacral strain must be severe, with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

In this case, the veteran's low back strain warrants no more than a 20 percent evaluation under Diagnostic Code 5295. The 2000 and 2004 VA examinations show that severe lumbosacral strain is not present. Concerning the requirement of listing of the whole spine to the opposite side, the examinations show that the veteran did not have this. The 2000 report indicates that his posture was abnormal. only in that he had a mild loss of lumbar lordosis and on VA examination in 2004, he had a normal posture. Both examinations showed, furthermore, that he did not have marked limitation of forward bending in a standing position. His flexion was to 80 degrees in 2000, with pain at that point, and in 2004, it was to 60 degrees. Both examinations showed, furthermore, that he did not have loss of lateral motion. He had lateral bending to 25 degrees in 2000, and lateral rotation to 30 degrees. In 2004, lateral flexion and lateral rotation were each to 20 degrees. He did have a positive Goldthwaite's sign in 2004, and x-rays then showed disc narrowing. However, there is no abnormal mobility on forced motion. The 2004 examiner indicated that he had full limits of motion on forced motion. In light of the above, the preponderance of the evidence is against a finding that the requirements for a 40 percent rating under Diagnostic Code 5295 are met.

The Board has also considered old Diagnostic Code 5292, but finds, however, that its requirements for a 40 percent rating are not met, as the examinations in 2000 and 2004 demonstrate that the veteran does not have severe limitation of motion of the lumbar spine and Diagnostic Code 5292 requires severe limitation of motion of the lumbar spine for a 40 percent rating. The Board concludes that the requirements are not met based on the range of motion findings related to flexion reported above, as

- 4 



well as on the other range of motion findings during those examinations, to included the limitation of extension backwards to 20 degrees on each examination. A substantial amount of range of motion and function remains.

The Board has also considered old Diagnostic Code 5293, which provides for a
40 percent rating when there is severe intervertebral disc syndrome, with recurring attacks, with intermittent relief. On VA examination in 2000, straight leg raising was negative on the right and positive on the left. There was no rigidity or spasm or loss of strength and the mobility of the ankles and feet was good. Motor function was within normal limits in the lower extremities, and deep tendon reflexes were trace. On examination in 2004, the veteran stated that he took one Advil a day and that he was in constant back pain that varied in intensity. He stated that he tried to walk for about 30 minutes, three times a week and that he was able to do that without aggravating his back more than its usual level of discomfort. If he overexerted himself, he would be very symptomatic for the next two to three days with increased back pain. It was at these times that he would particularly notice pain radiating to his left hip and numbness into the lateral aspect of the left leg. Straight leg raising was negative bilaterally and there was no motor or sensory loss to the lower extremities and reflexes were 2+ at the knees and 1+ at the Achilles tendons bilaterally. This information and historical information to the effect that he does a good amount of walking without much aggravation of his condition persuade the Board that severe intervertebral disc syndrome is not present.

The new 38 C.F.R. § 4.71a criteria are effective from September 26, 2003. The evidence shows that the new rating criteria for a rating higher than 20 percent are not met, Under the new rating criteria's General Rating Formula for Diseases and Injuries of the Spine (2005), the next higher rating than 20 percent is a 40 percent rating which is warranted when there is forward flexion of the thoracolumbar limited to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine. Other higher ratings are warranted when there is unfavorable ankylosis. Id. The 2000 and 2004 examinations show that forward flexion is not so limited, and there is no thoracolumbar spine ankylosis. It has not been shown by diagnosis or x-rays. In fact, the veteran's range of motion during the 2000 and 2004 examinations would not warrant a 20 percent evaluation.

- 5 



Additionally, application of the new 38 C.F.R. § 4.71a's Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes would not benefit the veteran. He has not had any incapacitating episodes as they are defined in Note (2) to the Formula, and incapacitating episodes would be required for any of those ratings. His report on VA examination in 2004 of primarily spending his day in a supine position with backrest after a period of increased pain does not qualify, as this is not prescribed by a physician. Bedrest prescribed by a physician and treatment by a physician is required, per Note (2) to that new Formula, for any compensable rating under such Formula. For a 40 percent rating under this new Formula, he would have to have had incapacitating episodes having a total duration of at least 4 weeks during the past 12 months. This is not alleged or shown and the contrary is persuasively suggested by his 2004 report of trying to walk for about 30 minutes two to three times a week.

Factors such as pain on motion, etc., from 38 C.F.R. §§ 4.40, 4.45, 4.59, have been considered, as requested by the representative in September 2004. However, clearly a 40 percent rating is not warranted because the veteran retains significant function when pertinent factors are considered. The 2000 examination reveals that he was able to walk, drive, take out the trash, climb stairs, and garden. He was well developed and in no acute distress and his gait was normal with no limited function of standing or walking and he did not require any assistive devices for ambulation. He had lack of endurance at the extremes of range of motion, but the range of motion was as stated above, an indication that he still retains significant function, and there was no weakness or fatigue. There were no abnormal callosities and the lower extremities motor function was within normal limits. The 2004 examination demonstrates that he tries to walk for about 30 minutes 2 to 3 times a week. While the veteran reported that being in anyone position for an extended period of time is aggravating, and the representative drew attention to this in September 2004, the 2004 VA examination report shows that he is able to change positions. Thus, he is not disabled by being in anyone position for an extended period of time. As such, compensation for it is not warranted.

- 6 



While it is possible to assign a neurological code rating, see 38 C.F .R. § 4.124a (2005), in conjunction with either old Diagnostic Code 5295 or 5292 or together with a rating under the new General Rating Formula for Diseases and Injuries of the Spine, such a rating is not warranted under the facts, as there is very little neurological impairment demonstrated by the 2000 and 2004 examinations.

Pertinent outpatient treatment record findings and testimony have been considered. The outpatient treatment record findings are consistent with the information in the examination reports in that they are not supportive of an increased rating. The veteran's testimony is not as probative as the medical reports. They were prepared by trained health care providers who considered his complaints when they examined him. Also, the veteran testified in December 2002 that he had pain running from his hip all the way down to his calf constantly, but he was not being examined then, whereas on VA examination in 2004, he stated that he had some pain radiating into his left hip during periods of increased back activity. His conflicting statements under different circumstances show the lack of credibility of his hearing testimony. Also, on VA evaluations in February and August 2004, neurological reviews were significant for his denial of numbness, tingling, or weakness.

The preponderance of the evidence is against the claims and there is no doubt to be resolved. 38 U.S.C.A. § 5,107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her representative, if any, of (1) the information and evidence that is necessary to substantiate the claim; (2) what evidence the claimant is responsible for providing; (3) what evidence VA will attempt to obtain; and (4) the need to submit any evidence in her or his possession that pertains to the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. App.183, 187 (2002).

VA has satisfied its duty to notify. In November 2004 and April 2005 letters, the RO provided the requisite notification. Moreover, the claimant was given the text

- 7 



of 38 C.F.R. § 3.159, concerning these respective duties, in the September 2005 supplemental statement of the case.

The veteran did not receive a notice prior to the initial adjudication. However, the lack of such a pre-decision notice is not prejudicial. Notice was provided prior to transfer and certification of the case to the Board.

The claimant has been provided with every opportunity to submit evidence and argument in support of the claim and to respond to VA notices. There is no alleged or actual prejudice regarding the timing of the notification. Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A. In this case, VA obtained private and VA medical records and VA examination reports. The records satisfy 38 C.F.R.
§ 3.326. The representative in September 2004 requested a remand for another VA examination, but the evidence of record is adequate for rating purposes and so a remand would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (the law does not require a useless act).

For the reasons set forth above, and given the facts of this case, no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the claimant.

ORDER

Entitlement to an increased rating for hypertension is denied.

Entitlement to an increased rating for low back strain is denied.


	A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

- 8 



